—Final orders of disposition, Family Court, New York County (Mary Bednar, J.), entered July 14, 1992, which terminated respondent’s custody and guardianship of her two children and awarded same to *110the Commissioner of Social Services and petitioner agency for the purpose of adoption without the consent of or further notice to respondent, which order followed a fact-finding determination that respondent had permanently neglected her children within the meaning of Social Services Law § 384-b, unanimously affirmed, without costs.
Since respondent admittedly failed for a period of more than six months to keep the agency apprised of her whereabouts, the agency was relieved of its statutory obligation to prove that it made diligent efforts to strengthen the parent/ child relationship (Social Services Law § 384-b [7] [e] [i]; Matter of Brooke Louise H., 158 AD2d 425, 426). In any event, the agency’s diligent efforts to locate and establish contact with respondent and have her plan for her children were thwarted by respondent’s utter refusal to cooperate or even speak with the caseworkers. An agency faced with a totally uncooperative parent is deemed to have fulfilled its statutory obligations (supra). Further, respondent failed to discharge her responsibility to plan for the return of her children (Social Services Law § 384-b [7] [a]). After the finding of neglect, the court also properly determined that it was in the best interests of the children to terminate respondent’s parental rights (Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Carro, J. R, Rosenberger, Kassal and Rubin, JJ.